1

2

3

4

5

6

7

8
                           UNITED STATES DISTRICT COURT
9
                          CENTRAL DISTRICT OF CALIFORNIA
10
                                  SOUTHERN DIVISION
11
     P&P IMPORTS LLC, a California          ) Case No. 8:19-cv-00523-DOC (JDEx)
12                                          )
     limited liability company,             )
13                       Plaintiff,         ) ORDER GRANTING STIPULATED
                                            ) PROTECTIVE ORDER
14                                          )
                         v.                 )
15                                          )
                                            )
     JOHNSON ENTERPRISES LLC, a             )
16
     Virginia limited liability company DBA )
                                            )
17   TAILGATING PROS; and DOES 1-10, )
     inclusive,                             )
18                                          )
                         Defendants.        )
19

20         Based upon the stipulation of the parties (Dkt. 21), the Court finds and
21   orders as follows:
22   1.    PURPOSES AND LIMITATIONS
23
           Discovery in this action is likely to involve production of confidential,
24
     proprietary or private information for which special protection from public
25
     disclosure and from use for any purpose other than pursuing this litigation may be
26
     warranted. Accordingly, the parties have stipulated to and petitioned the Court to
27

28
                                               1
     enter the following Stipulated Protective Order. The parties acknowledge that this
1
     Order does not confer blanket protections on all disclosures or responses to
2
     discovery and that the protection it affords from public disclosure and use extends
3
     only to the limited information or items that are entitled to confidential treatment
4
     under the applicable legal principles.
5

6
            2.     GOOD CAUSE STATEMENT
7
            This action is likely to involve trade secrets, customer and pricing lists and
8
     other valuable research, development, commercial, financial, technical and/or
9
     proprietary information for which special protection from public disclosure and
10
     from use for any purpose other than prosecution of this action is warranted. Such
11
     confidential and proprietary materials and information consist of, among other
12
     things, confidential business or financial information, information regarding
13
     confidential business practices, or other confidential research, development, or
14
     commercial information (including information implicating privacy rights of third
15
     parties), information otherwise generally unavailable to the public, or which may
16
     be privileged or otherwise protected from disclosure under state or federal statutes,
17
     court rules, case decisions, or common law. Accordingly, to expedite the flow of
18
     information, to facilitate the prompt resolution of disputes over confidentiality of
19
     discovery materials, to adequately protect information the parties are entitled to
20
     keep confidential, to ensure that the parties are permitted reasonable necessary uses
21
     of such material in preparation for and in the conduct of trial, to address their
22
     handling at the end of the litigation, and serve the ends of justice, a protective order
23
     for such information is justified in this matter. It is the intent of the parties that
24
     information will not be designated as confidential for tactical reasons and that
25
     nothing be so designated without a good faith belief that it has been maintained in
26
     a confidential, non-public manner, and there is good cause why it should not be
27
     part of the public record of this case.
28

                                                  2
1          3.     ACKNOWLEDGMENT OF UNDER SEAL FILING PROCEDURE
2          The parties further acknowledge, as set forth in Section 14.3, below, that this
3    Stipulated Protective Order does not entitle them to file confidential information
4    under seal; Local Civil Rule 79-5 sets forth the procedures that must be followed
5    and the standards that will be applied when a party seeks permission from the court
6    to file material under seal. There is a strong presumption that the public has a right
7    of access to judicial proceedings and records in civil cases. In connection with non-
8    dispositive motions, good cause must be shown to support a filing under seal. See
9    Kamakana v. City and County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006),
10   Phillips v. Gen. Motors Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-
11   Welbon v. Sony Electrics, Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even
12   stipulated protective orders require good cause showing), and a specific showing of
13   good cause or compelling reasons with proper evidentiary support and legal
14   justification, must be made with respect to Protected Material that a party seeks to
15   file under seal. The parties’ mere designation of Disclosure or Discovery Material
16   as CONFIDENTIAL or HIGHLY CONFIDENTIAL – ATTORNEYS EYES
17   ONLY does not— without the submission of competent evidence by declaration,
18   establishing that the material sought to be filed under seal qualifies as confidential,
19   privileged, or otherwise protectable—constitute good cause.
20         Further, if a party requests sealing related to a dispositive motion or trial,
21   then compelling reasons, not only good cause, for the sealing must be shown, and
22   the relief sought shall be narrowly tailored to serve the specific interest to be
23   protected. See Pintos v. Pacific Creditors Ass’n., 605 F.3d 665, 677-79 (9th Cir.
24   2010). For each item or type of information, document, or thing sought to be filed
25   or introduced under seal, the party seeking protection must articulate compelling
26   reasons, supported by specific facts and legal justification, for the requested sealing
27

28

                                                3
1    order. Again, competent evidence supporting the application to file documents
2    under seal must be provided by declaration.
3           Any document that is not confidential, privileged, or otherwise protectable
4    in its entirety will not be filed under seal if the confidential portions can be
5    redacted. If documents can be redacted, then a redacted version for public viewing,
6    omitting only the confidential, privileged, or otherwise protectable portions of the
7    document, shall be filed. Any application that seeks to file documents under seal in
8    their entirety should include an explanation of why redaction is not feasible.
9           4.     DEFINITIONS
10          4.1    Action: This pending federal lawsuit.
11          4.2    Challenging Party: a Party or Non-Party that challenges the
12   designation of information or items under this Order.
13          4.3    “CONFIDENTIAL” Information or Items: information (regardless of
14   how it is generated, stored or maintained) or tangible things that qualify for
15   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
16   the Good Cause Statement.
17          4.4    Counsel: Outside Counsel of Record and House Counsel (as well as
18   their support staff).
19          4.5    Designating Party: a Party or Non-Party that designates information or
20   items that it produces in disclosures or in responses to discovery as
21   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS EYES
22   ONLY.”
23          4.6    Disclosure or Discovery Material: all items or information, regardless
24   of the medium or manner in which it is generated, stored, or maintained (including,
25   among other things, testimony, transcripts, and tangible things), that are produced
26   or generated in disclosures or responses to discovery.
27          4.7    Expert: a person with specialized knowledge or experience in a matter
28

                                                 4
1    pertinent to the litigation who has been retained by a Party or its counsel to serve
2    as an expert witness or as a consultant in this Action.
3          4.8    “HIGHLY CONFIDENTIAL—ATTORNEYS EYES ONLY”
4    information or items: information (regardless of how it is generated, stored or
5    maintained) or tangible things in the possession of a Designating Party who
6    believes in good faith that the Disclosure of such Information or Item to another
7    Party or Non-Party would create a substantial risk of serious financial or other
8    injury that cannot be avoided by less restrictive means.
9          4.9    House Counsel: attorneys who are employees of a party to this Action.
10   House Counsel does not include Outside Counsel of Record or any other outside
11   counsel.
12         4.10 Non-Party: any natural person, partnership, corporation, association or
13   other legal entity not named as a Party to this action.
14         4.11 Outside Counsel of Record: attorneys who are not employees of a
15   party to this Action but are retained to represent a party to this Action and have
16   appeared in this Action on behalf of that party or are affiliated with a law firm that
17   has appeared on behalf of that party, and includes support staff.
18         4.12 Party: any party to this Action, including all of its officers, directors,
19   employees, consultants, retained experts, and Outside Counsel of Record (and their
20   support staffs).
21         4.13 Producing Party: a Party or Non-Party that produces Disclosure or
22   Discovery Material in this Action.
23         4.14 Professional Vendors: persons or entities that provide litigation
24   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
25   demonstrations, and organizing, storing, or retrieving data in any form or medium)
26   and their employees and subcontractors.
27         4.15 Protected Material: any Disclosure or Discovery Material that is
28

                                                5
1    designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL—
2    ATTORNEYS EYES ONLY.”
3          4.16    Receiving Party: a Party that receives Disclosure or Discovery
4    Material from a Producing Party.
5          5.     SCOPE
6          The protections conferred by this Stipulation and Order cover not only
7    Protected Material (as defined above), but also (1) any information copied or
8    extracted from Protected Material; (2) all copies, excerpts, summaries, or
9    compilations of Protected Material; and (3) any testimony, conversations, or
10   presentations by Parties or their Counsel that might reveal Protected Material.
11         Any use of Protected Material at trial shall be governed by the orders of the
12   trial judge and other applicable authorities. This Order does not govern the use of
13   Protected Material at trial.
14         6.     DURATION
15         Once a case proceeds to trial, information that was designated as
16   CONFIDENTIAL or HIGHLY CONFIDENTIAL – ATTORNEYS EYES ONLY
17   maintained pursuant to this protective order used or introduced as an exhibit at trial
18   becomes public and will be presumptively available to all members of the public,
19   including the press, unless compelling reasons supported by specific factual
20   findings to proceed otherwise are made to the trial judge in advance of the trial.
21   See Kamakana, 447 F.3d at 1180-81 (distinguishing “good cause” showing for
22   sealing documents produced in discovery from “compelling reasons” standard
23   when merits-related documents are part of court record). Accordingly, the terms of
24   this protective order do not extend beyond the commencement of the trial.
25         7.     DESIGNATING PROTECTED MATERIAL
26         7.1    Exercise of Restraint and Care in Designating Material for
27                Protection. Each Party or Non-Party that designates information or
28

                                               6
1    items for protection under this Order must take care to limit any such designation
2    to specific material that qualifies under the appropriate standards. The Designating
3    Party must designate for protection only those parts of material, documents, items
4    or oral or written communications that qualify so that other portions of the
5    material, documents, items or communications for which protection is not
6    warranted are not swept unjustifiably within the ambit of this Order.
7          Mass, indiscriminate or routinized designations are prohibited. Designations
8    that are shown to be clearly unjustified or that have been made for an improper
9    purpose (e.g., to unnecessarily encumber the case development process or to
10   impose unnecessary expenses and burdens on other parties) may expose the
11   Designating Party to sanctions.
12         If it comes to a Designating Party’s attention that information or items that it
13   designated for protection do not qualify for protection, that Designating Party must
14   promptly notify all other Parties that it is withdrawing the inapplicable designation.
15         7.2    Manner and Timing of Designations. Except as otherwise provided in
16   this Order, or as otherwise stipulated or ordered, Disclosure of Discovery Material
17   that qualifies for protection under this Order must be clearly so designated before
18   the material is disclosed or produced.
19         Designation in conformity with this Order requires:
20                (a) for information in documentary form (e.g., paper or electronic
21   documents, but excluding transcripts of depositions or other pretrial or trial
22   proceedings), that the Producing Party affix at a minimum, the legend
23   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”) or HIGHLY
24   CONFIDENTIAL – ATTORNEYS EYES ONLY” (hereinafter “HIGHLY
25   CONFIDENTIAL – ATTORNEYS EYES ONLY legend”), to each page that
26   contains protected material. If only a portion of the material on a page qualifies for
27   protection, the Producing Party also must clearly identify the protected portion(s)
28

                                               7
1    (e.g., by making appropriate markings in the margins).
2          A Party or Non-Party that makes original documents available for inspection
3    need not designate them for protection until after the inspecting Party has indicated
4    which documents it would like copied and produced. During the inspection and
5    before the designation, all of the material made available for inspection shall be
6    deemed “CONFIDENTIAL,” unless otherwise agreed upon by the parties. After
7    the inspecting Party has identified the documents it wants copied and produced, the
8    Producing Party must determine which documents, or portions thereof, qualify for
9    protection under this Order. Then, before producing the specified documents, the
10   Producing Party must affix the “CONFIDENTIAL legend” or “HIGHLY
11   CONFIDENTIAL – ATTORNEYS EYES ONLY legend” to each page that
12   contains Protected Material. If only a portion of the material on a page qualifies for
13   protection, the Producing Party also must clearly identify the protected portion(s)
14   (e.g., by making appropriate markings in the margins).
15                (b) for testimony given in depositions that the Designating Party
16   identifies the Disclosure or Discovery Material on the record, before the close of
17   the deposition all protected testimony. Alternatively, a Designating Party may
18   designate an entire deposition as “CONFIDENTIAL” or “HIGHLY
19   CONFIDENTIAL – ATTORNEYS EYES ONLY” and within 10 business days
20   after receipt of the official deposition transcript the Designating Party provide page
21   and line number designations.
22                (c) for information produced in some form other than documentary
23   and for any other tangible items, that the Producing Party affix in a prominent
24   place on the exterior of the container or containers in which the information is
25   stored the legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –
26   ATTORNEYS EYES ONLY.” If only a portion or portions of the information
27   warrants protection, the Producing Party, to the extent practicable, shall identify
28

                                               8
1    the protected portion(s).
2          7.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
3    failure to designate qualified information or items does not, standing alone, waive
4    the Designating Party’s right to secure protection under this Order for such
5    material. Upon timely correction of a designation, the Receiving Party must make
6    reasonable efforts to assure that the material is treated in accordance with the
7    provisions of this Order.
8          8.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
9          8.1.   Timing of Challenges. Any Party or Non-Party may challenge a
10   designation of confidentiality at any time that is consistent with the Court’s
11   Scheduling Order.
12         8.2    Meet and Confer. The Challenging Party shall initiate the dispute
13   resolution process under Local Rule 37-1 et seq.
14         8.3    Joint Stipulation. Any challenge submitted to the Court shall be via a
15   joint stipulation pursuant to Local Rule 37-2.
16         8.4    The burden of persuasion in any such challenge proceeding shall be
17   on the Designating Party. Frivolous challenges, and those made for an improper
18   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
19   parties) may expose the Challenging Party to sanctions. Unless the Designating
20   Party has waived or withdrawn the confidentiality designation, all parties shall
21   continue to afford the material in question the level of protection to which it is
22   entitled under the Producing Party’s designation until the Court rules on the
23   challenge.
24         9.     ACCESS TO AND USE OF PROTECTED MATERIAL
25         9.1    Basic Principles. A Receiving Party may use Protected Material that is
26   disclosed or produced by another Party or by a Non-Party in connection with this
27   Action only for prosecuting, defending or attempting to settle this Action. Such
28

                                                9
1    Protected Material may be disclosed only to the categories of persons and under
2    the conditions described in this Order. When the Action has been terminated, a
3    Receiving Party must comply with the provisions of section 15 below (FINAL
4    DISPOSITION).
5                 Protected Material must be stored and maintained by a Receiving
6    Party at a location and in a secure manner that ensures that access is limited to the
7    persons authorized under this Order.
8          9.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
9    otherwise ordered by the court or permitted in writing by the Designating Party, a
10   Receiving Party may disclose any information or item designated
11   “CONFIDENTIAL” only to:
12                (a) the Receiving Party’s Outside Counsel of Record in this Action, as
13   well as employees of said Outside Counsel of Record to whom it is reasonably
14   necessary to disclose the information for this Action;
15                (b) the officers, directors, and employees (including House Counsel)
16   of the Receiving Party to whom disclosure is reasonably necessary for this Action;
17                (c) Experts (as defined in this Order) of the Receiving Party to whom
18   disclosure is reasonably necessary for this Action and who have signed the
19   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
20                (d) the court and its personnel;
21                (e) court reporters and their staff;
22                (f) professional jury or trial consultants, mock jurors, and Professional
23   Vendors to whom disclosure is reasonably necessary for this Action and who have
24   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
25                (g) the author or recipient of a document containing the information or
26   a custodian or other person who otherwise possessed or knew the information;
27                (h) during their depositions, witnesses, and attorneys for witnesses, in
28

                                                10
1    the Action to whom disclosure is reasonably necessary provided: (1) the deposing
2    party requests that the witness sign the form attached as Exhibit A hereto; and (2)
3    they will not be permitted to keep any confidential information unless they sign the
4    “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
5    agreed by the Designating Party or ordered by the court. Pages of transcribed
6    deposition testimony or exhibits to depositions that reveal Protected Material may
7    be separately bound by the court reporter and may not be disclosed to anyone
8    except as permitted under this Stipulated Protective Order; and
9                 (i) any mediators or settlement officers and their supporting personnel,
10   mutually agreed upon by any of the parties engaged in settlement discussions.
11         9.3    Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEYS EYES
12   ONLY” Information or Items. Unless permitted in writing by the designator, a
13   Receiving Party may disclose material designated HIGHLY CONFIDENTIAL –
14   ATTORNEYS EYES ONLY without further approval only to:
15                9.3.1 The Receiving Party’s Outside Counsel of record in this Action
16   and employees of Outside Counsel of record to whom it is reasonably necessary to
17   disclose the information;
18                9.3.2 The Receiving Party’s House Counsel of record who have
19   appeared in this Action, his paralegals and other attorneys who may assist House
20   Counsel in litigating this Action and to whom it is reasonably necessary to disclose
21   the information;
22                9.3.3 The Court and its personnel;
23                9.3.4. Outside court reporters and their staff, professional jury or trial
24   consultants, and professional vendors to whom disclosure is reasonably necessary,
25   and who have signed the Agreement to Be Bound (Exhibit A); and
26                9.3.5. The author or recipient of a document containing the material,
27   or a custodian or other person who otherwise possessed or knew the information.
28

                                               11
1          10.    PROTECTED MATERIAL SUBPOENAED OR ORDERED
2                 PRODUCED IN OTHER LITIGATION
3          If a Party is served with a subpoena or a court order issued in other litigation
4    that compels disclosure of any information or items designated in this Action as
5    “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS EYES
6    ONLY,” that Party must:
7                 (a) promptly notify in writing the Designating Party. Such notification
8    shall include a copy of the subpoena or court order;
9                 (b) promptly notify in writing the party who caused the subpoena or
10   order to issue in the other litigation that some or all of the material covered by the
11   subpoena or order is subject to this Protective Order. Such notification shall
12   include a copy of this Stipulated Protective Order; and
13                (c) cooperate with respect to all reasonable procedures sought to be
14   pursued by the Designating Party whose Protected Material may be affected. If the
15   Designating Party timely seeks a protective order, the Party served with the
16   subpoena or court order shall not produce any information designated in this action
17   as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS EYES
18   ONLY” before a determination by the court from which the subpoena or order
19   issued, unless the Party has obtained the Designating Party’s permission. The
20   Designating Party shall bear the burden and expense of seeking protection in that
21   court of its confidential material and nothing in these provisions should be
22   construed as authorizing or encouraging a Receiving Party in this Action to
23   disobey a lawful directive from another court.
24         11.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO
25                BE PRODUCED IN THIS LITIGATION
26                (a) The terms of this Order are applicable to information produced by
27   a Non-Party in this Action and designated as “CONFIDENTIAL” or “HIGHLY
28

                                               12
1    CONFIDENTIAL – ATTORNEYS EYES ONLY.” Such information produced by
2    Non-Parties in connection with this litigation is protected by the remedies and
3    relief provided by this Order. Nothing in these provisions should be construed as
4    prohibiting a Non-Party from seeking additional protections.
5                 (b) In the event that a Party is required, by a valid discovery request,
6    to produce a Non-Party’s confidential information in its possession, and the Party
7    is subject to an agreement with the Non-Party not to produce the Non-Party’s
8    confidential information, then the Party shall:
9                 (1) promptly notify in writing the Requesting Party and the Non-Party
10   that some or all of the information requested is subject to a confidentiality
11   agreement with a Non-Party;
12                (2) promptly provide the Non-Party with a copy of the Stipulated
13   Protective Order in this Action, the relevant discovery request(s), and a reasonably
14   specific description of the information requested; and
15                (3) make the information requested available for inspection by the
16   Non-Party, if requested.
17                (c) If the Non-Party fails to seek a protective order from this court
18   within 14 days of receiving the notice and accompanying information, the
19   Receiving Party may produce the Non-Party’s confidential information responsive
20   to the discovery request. If the Non-Party timely seeks a protective order, the
21   Receiving Party shall not produce any information in its possession or control that
22   is subject to the confidentiality agreement with the Non-Party before a
23   determination by the court. Absent a court order to the contrary, the Non-Party
24   shall bear the burden and expense of seeking protection in this court of its
25   Protected Material.
26   ///
27   ///
28

                                               13
1          12.    UNAUTHORIZED DISCLOSURE OF PROTECTED
2                 MATERIAL
3          If a Receiving Party learns that, by inadvertence or otherwise, it has
4    disclosed Protected Material to any person or in any circumstance not authorized
5    under this Stipulated Protective Order, the Receiving Party must immediately (a)
6    notify in writing the Designating Party of the unauthorized disclosures, (b) use its
7    best efforts to retrieve all unauthorized copies of the Protected Material, (c) inform
8    the person or persons to whom unauthorized disclosures were made of all the terms
9    of this Order, and (d) request such person or persons to execute the
10   “Acknowledgment an Agreement to Be Bound” attached hereto as Exhibit A.
11         13.    INADVERTENT PRODUCTION OF PRIVILEGED OR
12                OTHERWISE PROTECTED MATERIAL
13         When a Producing Party gives notice to Receiving Parties that certain
14   inadvertently produced material is subject to a claim of privilege or other
15   protection, the obligations of the Receiving Parties are those set forth in Federal
16   Rule of Civil\ Procedure 26(b)(5)(B). This provision is not intended to modify
17   whatever procedure may be established in an e-discovery order that provides for
18   production without prior privilege review. Pursuant to Federal Rule of Evidence
19   502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure
20   of a communication or information covered by the attorney-client privilege or
21   work product protection, the parties may incorporate their agreement in the
22   stipulated protective order submitted to the court.
23         14.    MISCELLANEOUS
24         14.1 Right to Further Relief. Nothing in this Order abridges the right of any
25   person to seek its modification by the Court in the future.
26         14.2 Right to Assert Other Objections. By stipulating to the entry of this
27

28

                                               14
1    Protective Order, no Party waives any right it otherwise would have to object to
2    disclosing or producing any information or item on any ground not addressed in
3    this Stipulated Protective Order. Similarly, no Party waives any right to object on
4    any ground to use in evidence of any of the material covered by this Protective
5    Order.
6          14.3 Filing Protected Material. A Party that seeks to file under seal any
7    Protected Material must comply with Local Civil Rule 79-5. Protected Material
8    may only be filed under seal pursuant to a court order authorizing the sealing of the
9    specific Protected Material. If a Party’s request to file Protected Material under
10   seal is denied by the court, then the Receiving Party may file the information in the
11   public record unless otherwise instructed by the court.
12         15.    FINAL DISPOSITION
13         After the final disposition of this Action, as defined in paragraph 6, within
14   60 days of a written request by the Designating Party, each Receiving Party must
15   return all Protected Material to the Producing Party or destroy such material. As
16   used in this subdivision, “all Protected Material” includes all copies, abstracts,
17   compilations, summaries, and any other format reproducing or capturing any of the
18   Protected Material. Whether the Protected Material is returned or destroyed, the
19   Receiving Party must submit a written certification to the Producing Party (and, if
20   not the same person or entity, to the Designating Party) by the 60-day deadline that
21   (1) identifies (by category, where appropriate) all the Protected Material that was
22   returned or destroyed and (2) affirms that the Receiving Party has not retained any
23   copies, abstracts, compilations, summaries or any other format reproducing or
24   capturing any of the Protected Material. Notwithstanding this provision, Counsel
25   are entitled to retain an archival copy of all pleadings, motion papers, trial,
26   deposition, and hearing transcripts, legal memoranda, correspondence, deposition
27   and trial exhibits, expert reports, attorney work product, and consultant and expert
28

                                                15
1    work product, even if such materials contain Protected Material. Any such archival
2    copies that contain or constitute Protected Material remain subject to this
3    Protective Order as set forth in Section 6 (DURATION).
4          16.    VIOLATION
5          Any violation of this Order may be punished by appropriate measures
6    including, without limitation, contempt proceedings and/or monetary sanctions.
7

8

9
     IT IS SO ORDERED.

10

11   DATED: August 07, 2019
12

13                                          _________________________________
14                                          JOHN D. EARLY
                                            United States Magistrate Judge
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              16
1                                         EXHIBIT A
2              ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
3          I, ___________________________, of [print or type full address], declare
4    under penalty of perjury that I have read in its entirety and understand the
5    Stipulated Protective Order that was issued by the United States District Court for
6    the Central District of California on August 7, 2019 in the case of P&P IMPORTS
7    LLC v. JOHNSON ENTERPRISES LLC dba TAILGATING PROS, 8:19-cv-00523-
8    DOC-JDE.
9          I agree to comply with and to be bound by all terms of this Stipulated
10   Protective Order and I understand and acknowledge that failure to so comply could
11   expose me to sanctions and punishment in the nature of contempt. I solemnly
12   promise that I will not disclose in any manner any information or item that is
13   subject to this Stipulated Protective Order to any person or entity except in strict
14   compliance with the provisions of this Order.
15         I further agree to submit to the jurisdiction of the United States District
16   Court for the Central District of California for enforcing the terms of this
17   Stipulated Protective Order, even if such enforcement proceedings occur after
18   termination of this Action.
19         I hereby appoint _____________________________ of
20   _____________________ as my California agent for service of process in
21   connection with this action or any proceedings related to enforcement of this
22   Stipulated Protective Order.
23

24   Date: ____________________________
25   City and State where sworn and signed: ______________________________
26   Print Name: __________________________
27   Signature: ____________________________
28

                                               17
